IN THE UNITED STA"I`ES DISTRICT COURT
FOR TH_E DISTRICT OF MARYLAND

TIMOTHY LEE STYLES *
sit
v. " Civil Action No. CCB-18-125
DEPARTMENT OF PUBLIC SAFETY *
AND CORRECTIONAL SERVICES *
MEMORANDUM AND ORI)ER

On July 18, 2018, the Court dismissed this case following the plaintiff Timothy Lee
Styles’s failure to oppose or otherwise respond to the defendants’ motion to dismiss, or
alternatively, motion for summary judgment The court’s July 1'8, 2018, order noted Mr. Styles’s
lack of response to the defendants’ motion, but also found that the complaint failed to state a claim
and that the defendants would be entitled to qualified immunity

On August 1, 2018, Mr. Styles filed his motion for reconsideration and for leave to file an
amended complaintl The motion has been fully briefed Having reviewed the parties’ memoranda,
the court determines that the motion should be denied.

While theplaintiff failed to cite a legal basis for reconsideration in his recent motion, the
court will assume he‘relies on Rule 59(e) of the Federal Rules of Civil Procedure, which permits
parties to request alteration of a judgment within 28 days after the judgment’s entry.1 Mr. Styles
has failed, however, to articulate an intervening change of controlling law, the discovery of
previously unavailable evidence, or a need to correct a clear error or prevent manifest injustice
which would warrant reconsideration See Robinson v. Wix Filtratz`on Corp. LLC, 599 F.Bd 403,

411 (4th Cir. 2010) (internal citation omitted). Insofar as the plaintiffs counsel’s personal and

 

l In his response to the defendants’ opposition to the motion for reconsideration, Mr. Styles invokes both
Rule 59(e) and Rule 60(b) of the Federal Rules of Civil Procedure. Given that the motion was filed within

28 days of the court’s judgment, the court need not consider the motion pursuant to Rule 60(b). See
Robr`nson, 599 F.3d at 411-12.

 

professional matters may have prevented him from timely filing a response to the motion to
dismiss, they do not explain his failure to seek leave of the court or to notify the court of the
defendants’ consent for an extension of time to file a response to the motion

Even if the court were inclined to grant the plaintiffs request for reconsideration, the
plaintiff s proposed amendments to the complaint would be futile lmportantly, at no point in these
postjudgment proceedings has the plaintiff proposed any avenue that would permit the court to
disregard the defendants’ qualified immunity, which the court cited as its basis for denying the
complaint on summary judgment grounds

Accordingly, it is hereby ordered that:

l. The motion for reconsideration and the motion for leave to file an amended complaint (ECF
ll) is DENIED; and

2. The Clerk SHALL SEND copies of this Memorandum and Order to counsel of record.

3 §’/ fd§

Date Catherine C. Blake
United States District Judge

